Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00139-CR

                                 Federico JUAREZ Sr.,
                                       Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

              From the 79th Judicial District Court, Jim Wells County, Texas
                            Trial Court No. 11-05-13303-CR
                     Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED AS MOOT. See TEX. R. APP. P. 21.9(b), 43.2(f).

      SIGNED July 3, 2013.


                                             _____________________________
                                             Karen Angelini, Justice